31 F.3d 1176
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ACACIA VILLA (for themselves and a class of other similarlysituated, totalling 59), Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 93-5211.
United States Court of Appeals, Federal Circuit.
July 5, 1994.

Fed.Cl.
REMANDED.

ORDER

1
Having considered the unopposed motion of defendant-appellee to remand this case to the Court of Federal Claims with directions to vacate the judgment of the Court of Federal Claims dismissing plaintiffs-appellants' complaint for lack of jurisdiction pursuant to 28 U.S.C. Sec. 1500 and to reinstate the complaint, the motion is GRANTED.


2
This case is REMANDED to the Court of Federal Claims.  The "Judgment" of the Court of Federal Claims filed on July 15, 1992, dismissing the complaint shall be VACATED and the complaint shall be REINSTATED.